

115 S3525 IS: To designate the facility of the United States Postal Service located at 7521 Paula Drive in Tampa, Florida, as the “Major Andreas O'Keeffe Post Office Building”.
U.S. Senate
2018-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3525IN THE SENATE OF THE UNITED STATESSeptember 28, 2018Mr. Nelson (for himself and Mr. Rubio) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo designate the facility of the United States Postal Service located at 7521 Paula Drive in Tampa,
			 Florida, as the Major Andreas O'Keeffe Post Office Building.
	
		1.Major Andreas O'Keeffe Post Office Building
 (a)DesignationThe facility of the United States Postal Service located at 7521 Paula Drive in Tampa, Florida, shall be known and designated as the Major Andreas O'Keeffe Post Office Building.
 (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Major Andreas O'Keeffe Post Office Building.